Citation Nr: 1400346	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-22 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a fractured right clavicle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2009 decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veteran Affairs (VA).

The Veteran withdrew his Travel Board hearing request in June 2012.  Thus, the June 2010 hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has residuals of a fractured right clavicle as a result of his military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, a fractured right clavicle was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The Veteran contends he fractured his right clavicle during military training and symptoms have continued since.  

The record shows the Veteran has a current diagnosis of residual pain from a fractured right clavicle and degenerative joint disease in the acromioclavicular joint and right shoulder.  See December 2008 VA examination.

A review of the service treatment records indicates the Veteran was not diagnosed with a fractured right clavicle in-service and evidence does not show the condition was diagnosed within a year post-service.  

The 2008 VA examiner provided a positive nexus opinion between the Veteran's current degenerative joint disease of the acromioclavicular joint and right shoulder and his in-service injury.  Further, a March 2007 VA orthopedic physician indicated an old first rib fracture was as likely as not sustained while on active duty.   The Veteran provided credible and competent statements describing a right clavicle injury which occurred during an amphibious training operation while carrying extra gear.  The Veteran asserts he saw several corpsmen about his condition but they were unofficial sick bay visits with no notes taken.  The Veteran's wife provided a statement that is consistent with the Veteran's contentions of an injury in-service.  In addition, a statement was submitted by a marine who served on active duty during the same amphibious training exercise where the Veteran's injury occurred.  The marine observed the Veteran carrying extra gear and reported the Veteran complained of his injury after the training exercise.  However, the Veteran does not have documented complaints or a diagnosis of a clavicle injury in-service or for nearly four decades post-service which weighs against the claim.  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection is granted.

ORDER


Entitlement to service-connection for residuals of a fractured right clavicle is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


